      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 1 of132
                                                                    of 32




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                :
MICHAEL GRAHAM; ALEXUS DIGGS;                   :
and HEATHER CONNOLLY, on behalf of              :   Case No.   20-496
themselves and all others similarly situated,   :
                                                :
       Plaintiffs-Petitioners,                  :
                                                :
                                                :
              v.                                :   ELECTRONICALLY FILED
                                                :
ALLEGHENY COUNTY; ORLANDO                       :
HARPER, Warden of Allegheny County Jail,        :   IMMEDIATE RELIEF SOUGHT
                                                :
       Defendants-Respondents.


                   CLASS ACTION COMPLAINT FOR DECLARATORY
                             AND INJUNCTIVE RELIEF
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 2 of232
                                                                     of 32




                                        INTRODUCTION

       1.      Petitioner-Plaintiffs are three individuals held at Allegheny County Jail (“ACJ”)

who have a serious pre-existing medical condition which the United States Centers for Disease

Control has determined puts them at significantly higher risk of severe disease and death if they

contract COVID-19. They claim that the conditions of confinement now existing at ACJ create a

heightened and unreasonable risk of contracting COVID-19 for any person confined at the jail and

a substantial risk of severe illness or death for those who are elderly and/or medically vulnerable

to COVID-19. They bring this class action claim seeking immediate release of all individuals 55

and older and those with medical conditions that place them at heightened risk of severe illness or

death from COVID-19, which would both remove these individuals from a life threatening

situation at the jail and permit social distancing measures recommended by the Centers for Disease

Control (CDC) and other public health officials to be implemented for those remaining at the jail.

Plaintiffs also seek injunctive relief to require Defendants to comply with recommended safety

and health measures to prevent the spread of the virus for those confined at the jail, which they are

unconscionably not now implementing. For example, Defendant Harper blatantly disregarded

those recommendations when, after the release of 600 people from the jail, has closed an entire

floor of ACJ, consolidating, rather than distancing, the remaining population at ACJ.

       2.      Prisons and jails are quickly becoming the epicenter of COVID-19 in cities

throughout the country, including New York, Chicago and Philadelphia. ACJ is poised to join

these ignoble ranks due to the congregate nature of jails, exacerbated by ACJ’s unnecessary

crowding, inadequate sanitation, denial of hygiene products and non-existent quarantine

procedures. The current conditions at ACJ create an extreme risk for rapid, uncontrollable spread




                                                 2
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 3 of332
                                                                     of 32




of COVID-19 throughout the facility with grave outcomes for both the incarcerated population

and the surrounding communities.

       3.      A substantial number of people currently held at ACJ face serious risks of life-

threatening injury due to their age and/or underlying medical conditions. Issuing a writ of habeas

corpus, a foundational element of the constitutional order, is both a proper and essential action to

prevent unnecessary loss of life.

       4.      For those who remain incarcerated at ACJ, conditions must be substantially altered

to accord with the Centers for Disease Control (CDC) recommendations for social distancing and

enhanced sanitation and hygiene practices. Defendants must immediately be enjoined to eliminate

double-celling; provide adequate hygiene supplies; ensure that increased sanitation practices

conform to CDC standards; conduct recreation and meal service in a manner that allows for

appropriate social distancing; and require the use of Personal Protective Equipment (PPE) for staff

and all incarcerated people.

       5.      Accordingly, Petitioners/Plaintiffs, on behalf of classes of persons incarcerated at

the ACJ, bring this action and request immediate release of all Petitioners/Plaintiffs and medically

vulnerable individuals, coupled with appropriate support and conditions upon release, as informed

by public health expertise. If this Court does not grant immediate release on the basis of this

Petition-Complaint, Petitioners/Plaintiffs request a hearing as soon as possible. Given the

exponential spread of COVID-19, there is no time to spare.

                           I.       JURISDICTION AND VENUE

       6.      Petitioners/Plaintiffs bring this putative class action pursuant to 22 U.S.C. § 2241,

42 U.S.C. § 1983, 28 U.S.C. §§ 2201, 2202, and the Americans with Disabilities Act, 42 U.S.C.




                                                 3
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 4 of432
                                                                     of 32




§§ 12101 et seq. (“ADA”), for relief from both detention and conditions of confinement that violate

their Fourteenth Amendment rights under the U.S. Constitution.

       7.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 2241 (habeas corpus), 28 U.S.C. § 1651 (All Writs Act), Article I, § 9, cl. 2 of the U.S.

Constitution (Suspension Clause), 28 U.S.C. § 1343(a) (civil rights jurisdiction), and 28 U.S.C.

§ 1331 (federal question jurisdiction).

       8.      This Court is the appropriate venue pursuant to 28 U.S.C. § 1391(b)(2) because the

events and omissions giving rise to the claims occurred in the Western District of Pennsylvania.

                                      II.       PARTIES
       9.      Plaintiff Michael Graham is a 38-year-old man currently held as a pretrial detainee

at ACJ on a probation detainer and non-violent criminal charges. Mr. Graham has been diagnosed

with asthma and hepatitis C, conditions that have substantially limited his respiratory and digestive

systems, making him a qualified individual with a disability under the ADA. His underlying health

conditions place him at high risk of severe illness or death if he contracts COVID-19.1

       10.     Plaintiff Alexus Diggs is a 24-year-old woman currently held as a pretrial detainee

at ACJ on a probation detainer and a misdemeanor charge. Ms. Diggs has been diagnosed with

hypertension, a condition that has substantially limited her circulatory system, making her a

qualified individual with a disability under the ADA. Her underlying health conditions place her

at increased risk of severe illness or death if she contracts COVID-19.2



1
  Exhibit A, Expert Declaration of Dr. Joseph Amon, Ph.D. MSPH, ¶ 15. Dr. Amon is an infectious
disease epidemiologist, Director of Global Health and Clinical Professor in the department of
Community Health and Prevention at the Drexel Dornsife School of Public Health with past
experience as an epidemiologist in the Epidemic Intelligence Service of the U.S. Center for Disease
Control and Prevention.
2
  Id. at ¶ 12.
                                                 4
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 5 of532
                                                                     of 32




        11.     Plaintiff Heather Connolly is a 49-year-old woman currently held as a pretrial

detainee at ACJ on a probation detainer and additional non-violent misdemeanor and summary

charges. Ms. Connolly has been diagnosed with hepatitis C, a condition that has substantially

limited her digestive system, making her a qualified individual with a disability under the ADA.

Her underlying health conditions place her at high risk of severe illness or death if she contracts

COVID-19.3

        12.     Defendant Allegheny County is a county government organized and existing under

the laws of the Commonwealth of Pennsylvania. Allegheny County controls and operates ACJ

through Defendant Warden Orlando Harper. Allegheny County currently has immediate custody

over Plaintiffs Graham, Diggs, and Connolly and all other putative class members.

        13.     Defendant Orlando Harper is the Warden at ACJ. Defendant Harper currently has

immediate custody over Plaintiffs Graham, Diggs, and Connolly and all other putative class

members. Defendant Harper is a policymaker for Allegheny County. Defendant Harper is sued in

his official capacity.




                          III.        FACTUAL ALLEGATIONS
        COVID-19 Poses a Significant Risk of Illness, Injury, and Death
        14.     We are in the midst of the most significant pandemic in generations.4 The lethality

rate of Coronavirus Disease 19 (“COVID-19”), the serious respiratory disease caused by this




3
 Id. at ¶ 11.
4
 John M. Barry, The Single Most Important Lesson from the 1918 Influenza, New York Times
(March 17, 2020), https://cutt.ly/PtQ5uAZ (Opinion piece by author of “The Great Influenza: The
Story of the Deadliest Pandemic in History,” noting comparison between current COVID-19
outbreak and the 1918 influenza outbreak widely considered one of the worst pandemics in

                                                 5
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 6 of632
                                                                     of 32




coronavirus, is estimated to be between 1 and 6%: about tenfold higher than that observed from a

severe seasonal influenza that kills thousands a year.5 As of 12 p.m. on April 5, 2020, there were

11,510 confirmed cases of COVID-19 in Pennsylvania and 150 deaths.6 In Allegheny County,

there were 642 cases and 4 deaths as of April 6, 2020.7 These numbers likely underestimate the

impact and spread of the virus, given the lack of testing.8 The virus is spreading exponentially.9

In fact, the number of confirmed COVID-19 cases in Allegheny County jumped 16% just between

April 3 and April 4, 2020.10 Without effective public health interventions, CDC projections




history). 5 As of April 6, 2020, there were 1,289,380 confirmed cases globally, with 70,590 deaths
and 270,372 recoveries. Johns Hopkins University of Medicine, Coronavirus COVID-19 Global
Cases by the Center for Systems Science and Engineering at Johns Hopkins University,
https://cutt.ly/StEyn2U.; Exhibit A, Expert Declaration of Dr. Jonathan Louis Golob, M.D., ¶4.
Dr. Golob is an Assistant Professor at the University of Michigan School of Medicine in Ann
5
   As of April 6, 2020, there were 1,289,380 confirmed cases globally, with 70,590 deaths and
270,372 recoveries. Johns Hopkins University of Medicine, Coronavirus COVID-19 Global Cases
by the Center for Systems Science and Engineering at Johns Hopkins University,
https://cutt.ly/StEyn2U.; Exhibit A, Expert Declaration of Dr. Jonathan Louis Golob, M.D., ¶4.
Dr. Golob is an Assistant Professor at the University of Michigan School of Medicine in Ann
Arbor, Michigan, and a specialist in infectious diseases and internal medicine with a subspeciality
in infections in immunocompromised patients. 6 Amon Decl. ¶ 5. 7
https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx.
6
   Amon Decl. ¶ 5. 7 https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx.
7
   https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx.
8
   Amon Decl. ¶ 5.
9
  See Golob Decl. ¶ 2; Amon Decl. ¶ 5 (“There has been an exponential increase in cases and deaths
in Pennsylvania over the past three weeks with the number of people infected increasing, on
average by 32% every day.”)10 Paul Peirce, Allegheny County reports 3rd covid-19 death, 16%
jump in confirmed coronavirus cases in one day, Trib Live (April 4, 2020),
https://triblive.com/local/pittsburgh-allegheny/allegheny-county-reports-third-covid-19-death-
16-jump-in-confirmed-coronavirus-cases-in-one-day/11 Golob Decl. ¶ 11.
10
    Paul Peirce, Allegheny County reports 3rd covid-19 death, 16% jump in confirmed coronavirus
cases in one day, Trib Live (April 4, 2020), https://triblive.com/local/pittsburgh-
allegheny/allegheny-county-reports-third-covid-19-death-16-jump-in-confirmed-coronavirus-
cases-in-one-day/11 Golob Decl. ¶ 11.

                                                6
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 7 of732
                                                                     of 32




indicate about 200 million people in the United States could be infected over the course of the

epidemic, with as many as 1.5 million deaths in the most severe projections.11

       15.     The virus is known to spread from person to person through respiratory droplets,

close personal contact, and from contact with contaminated surfaces and objects.12 There is no

vaccine against COVID-19, and there is no known medication to prevent or treat infection.13 Social

distancing—deliberately keeping at least six feet of space between persons to avoid spreading

illness14—and a vigilant hygiene regimen, including washing hands frequently and thoroughly

with soap and water, are the only known measures for protecting against transmission of COVID-

19.15 Because the coronavirus spreads among people who do not show symptoms, staying away

from people is the best way to prevent infection.16 In other words, everyone—including the staff

at ACJ—has to act as if everyone has the disease.

       16.     COVID-19 can cause severe damage to lung tissue, including a permanent loss of

respiratory capacity, and it can damage tissues in other vital organs, such as the heart and liver.17

       17.     People over the age of fifty face a greater risk of serious illness or death from

COVID-19.18 In a February 29, 2020 preliminary report, individuals age 50-59 had an overall




11
   Golob Decl. ¶ 11.
12
   Amon Decl. ¶ 16
13
   Id. at ¶6; Golob Decl. ¶ 10.
14
   Golob Decl. ¶10.
15
   Id.
16
   Amon Decl. ¶ 18.
17
   Golob Decl. ¶9.
18
   Golob Decl. ¶14; see also Amon Decl. ¶ 9 (observing that “those ≥54 years could be considered
high risk for severe disease and death.”

                                                  7
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 8 of832
                                                                     of 32




mortality rate of 1.3%; 60-69-year-olds had an overall 3.6% mortality rate, and those 70-79 years

old had an 8% mortality rate.19

       18.     People of any age are also at an elevated risk if they suffer from certain underlying

medical conditions, including lung disease, heart disease, chronic liver or kidney disease

(including hepatitis and dialysis patients), diabetes, epilepsy, hypertension, compromised immune

systems (such as from cancer, HIV, or autoimmune disease), blood disorders (including sickle cell

disease), inherited metabolic disorders, stroke, developmental delay, or asthma.20 An early report

from the World Health Organization (“WHO”) estimated the mortality rate of 13.2% for COVID-

19 patients with cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic

respiratory disease, and 7.6% for cancer.21

       19.     In many people, COVID-19 causes fever, cough, and shortness of breath.22 Most

people in higher risk categories who develop serious illness will need advanced support.23 This

requires highly specialized equipment like ventilators that are in limited supply, and an entire team

of care providers, including 1:1 or 1:2 nurse to patient ratios, respiratory therapists, and intensive

care physicians.24

       20.     The need for care, including intensive care, and the likelihood of death, is much

higher from COVID-19 infection than from influenza.25 According to recent estimates, the fatality




19
   Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart, https://cutt.ly/ytEimUQ
(data analysis based on WHO China Joint Mission Report).
20
   Amon Decl. ¶8; Golob Decl. ¶3, 14.
21
   Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World
Health Organization (Feb. 28, 2020), at 12, https://cutt.ly/xtEokCt.
22
   Golob Decl. ¶5.
23
   Id. at ¶8.
24
   Id.
25
   Id. at ¶ 4.

                                                  8
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 9 of932
                                                                     of 32




rate of people infected with COVID-19 is about ten times higher than a severe seasonal influenza,

even in advanced countries with highly effective health care systems.26 For people in the highest

risk populations, the fatality rate of COVID-19 infection is about 15 percent.27 Patients who do not

die from serious cases of COVID-19 may face prolonged recovery periods, including extensive

rehabilitation from neurologic damage, loss of digits, and loss of respiratory capacity.28

       The Release of Medically Vulnerable People is Necessary to Reduce the Grave and
       Immediate Danger that COVID-19 Will Result in Serious Harm or Death at ACJ
       21.     People in congregate environments—places where people live, eat, and sleep in

close proximity—face increased danger of coronavirus infection and COVID-19, as already

evidenced by the rapid spread of the virus in cruise ships and nursing homes.29 It is virtually

impossible for people who are confined in prisons, jails, and detention centers as presently

constituted and run to engage in the necessary social distancing and hygiene required to mitigate

the risk of transmission of the disease.30

       22.     Correctional settings further increase the risk of contracting COVID-19 because of

the concentration of people with chronic, often untreated, illnesses in a setting with minimal levels

of sanitation, limited access to personal hygiene, limited access to medical care, presence of many

high-contact surfaces, and no possibility of staying at a distance from others.31

       23.     Jails have generally proven to be incapable of implementing CDC

recommendations, and incarcerated people are already dying nationwide as a result, including




26
   Id.
27
   Id.
28
   Id.
29
   Id. at ¶ 12; Amon Decl. ¶ 23.
30
   See Amon Decl. at ¶ 23; Golob Decl. ¶ 13.
31
   Amon Decl. ¶¶ 22-23, 26, 40;

                                                 9
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 10 10 of 32
                                                                   of 32



eight deaths of individuals incarcerated at two federal Bureau of Prisons facilities.32 This is

demonstrated by dramatic outbreaks in the Cook County Jail and Rikers Island in New York City,

where the transmission rate for COVID-19 is estimated to be the highest in the world.33

        24.     Outbreaks of the flu regularly occur in jails; during the H1N1 epidemic in 2009,

jails and prisons dealt with a disproportionately high number of cases.34

        25.     Numerous public health experts, including Dr. Amon35, Dr. Golob36, Dr. Gregg

Gonsalves,37 Ross MacDonald,38 Dr. Marc Stern,39 Dr. Oluwadamilola T. Oladeru and Adam

Beckman,40 Dr. Anne Spaulding,41 Homer Venters,42 the faculty at Johns Hopkins schools of




32
     See Amon Decl. ¶ 31, 33; COVID-19 Coronovirus, Federal Bureau of Prisons,
https://cutt.ly/itRSDNH; see also, e.g., Lara Salahi, 2nd Mass. Inmate Dies of Coronavirus, NBC
Boston (April 5, 2020); Josiah Bates, New York’s Rikers Island Jail Sees First Inmate Death From
COVID-19, Time (April 6, 2020); Megan Crepeau and Jason Meisner, Cook County Jail detainee
dies of COVID-19, Chicago Tribune (April 7, 2020 6:30 a.m.).33 Amon Decl. ¶ 31; Golob Decl. ¶
12.
33
   Amon Decl. ¶ 31; Golob Decl. ¶ 12.
34
   See, e.g., Golob Decl., ¶ 13. This H1N1 “swine flu” pandemic outbreak spread dramatically in
jails and prisons in 2010, but that strain of virus had a low fatality rate because of the characteristics
of the virus—COVID-19’s fatality rate is far higher. See David M. Reutter, Swine Flu Widespread
in Prisons and Jails, but Deaths are Few (Feb. 15, 2010), https://cutt.ly/ytRSkuX.
35
   Amon Decl. ¶¶ 22-23, 34, 46.
36
   Golob Decl. ¶¶ 13-14.
37
    Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus Outbreak,
Connecticut Mirror (March 11, 2020), https://cutt.ly/BtRSxCF.
38
   Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’
New York Post (March 19, 2020), https://cutt.ly/ptRSnVo.
39
   Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management Suggestions in 3
“Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (March 5, 2020),
https://cutt.ly/EtRSm4R.
40
    Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated
Population – and How to Ensure It’s Not Left Behind, (March 10, 2020), https://cutt.ly/QtRSYNA.
41
    Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Jail, Emory
Center for the Health of Incarcerated Persons (March 9, 2020).
42
    Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, Mother Jones
(March 12, 2020), https://cutt.ly/jtRSPnk.

                                                   10
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 11 11 of 32
                                                                  of 32



nursing, medicine, and public health,43 and Josiah Rich44 have all strongly cautioned that people

booked into and held in jails are likely to face serious, even grave, harm due to the outbreak of

COVID-19.

       26.     The only viable strategy to combat the spread of COVID-19 and prevent serious

harm or death to class members is risk mitigation.45 Even with the most comprehensive plan to

address the spread of COVID-19 in detention facilities, the release of individuals who can be

considered at high-risk of severe disease if infected with COVID-19 is a key part of a risk

mitigation strategy.46 Immediate release of the medically vulnerable population not only protects

them from transmission of COVID-19, but also allows for greater risk mitigation for people held

or working in the jail and the broader community.47

       27.     Release of the most vulnerable people from custody also reduces the burden on the

region’s health care infrastructure by reducing the likelihood that an overwhelming number of

people will become seriously ill from COVID-19 at the same time.48




43
   Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg
School of Public Health to Hon. Larry Hogan, Gov. of Maryland, March 25, 2020,
https://cutt.ly/stERiXk.
44
   Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus Impact on
Prisons, The Guardian (March 13, 2020 3:00 p.m.), https://cutt.ly/itRSDNH.
45
   See Amon Decl. ¶ 43.
46
   Id.
47
   See id. at ¶ 46.
48
   See id. at ¶ 41; This is especially important in Allegheny County as the county is already
projected to face an unprecedented shortage of hospital beds in intensive care units. Krirs B. Maula
and Anya Litvak, Study: Pittsburgh region has far fewer hospital beds than needed for moderate
COVID-19 outbreak Pittsburgh Post-Gazette (March 22, 2020 6:00 a.m.) https://www.post-
gazette.com/business/healthcare-business/2020/03/22/harvard-global-health-institute-univeristy-
Pittsburgh-COVID-19-outbreak-hospital-beds/stories/202003180109.

                                                11
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 12 12 of 32
                                                                  of 32



       28.     In the United States, jail administrators in Cuyahoga County, Ohio49; Los Angeles,

California50; San Francisco, California51; Jefferson County, Colorado52; Montgomery, Alabama53;

and the State of New Jersey,54 among others, have concluded that widespread jail release is a

necessary and appropriate public health intervention.

       29.     Notwithstanding a population reduction of approximately 600 people in the last

month from ACJ and the limited measures that Allegheny County has taken to prevent the

introduction of COVID-19, immediate release of the medically vulnerable population remains a

necessary public health intervention.55 Petitioners/Plaintiffs are at an increased risk of developing

serious complications from coronavirus infection and COVID-19 due to their underlying medical

conditions.56 Release is needed not only to prevent irreparable harm to members of the medically

vulnerable subclass, but also to reduce the incarcerated population at ACJ sufficiently to ensure

proper social distancing, which will reduce the likelihood of infection for all class members and

the wider public.57




49
   Scott Noll, Cuyahoga County Jail Releases Hundreds of Low-Level Offenders to Prepare for
Coronavirus Pandemic, (March 20 2020 6:04 p.m.), https://cutt.ly/CtRSHkZ.
50
   Alene Tchekmedyian, More L.A. County Jail Inmates Released Over Fears of Coronavirus
Outbreak, L.A. Times, (March 19, 2020 6:55 p.m.), https://cutt.ly/ltRSCs6.
51
   Megan Cassidy, Alameda County Releases 250 Jail Inmates Amid Coronavirus Concerns, SF to
Release 26, San Francisco Chronicle (March 20, 2020), https://cutt.ly/0tRSVmG.
52
   Jenna Carroll, Inmates Being Released Early From JeffCo Detention Facility Amid Coronavirus
Concerns, KDVR Colorado (March 19, 2020 2:29 pm.), https://cutt.ly/UtRS8LE.
53
    See In Re: COVID-19 Pandemic Emergency Response, Administrative Order No. 4,
Montgomery County Circuit Court (March 17, 2020).
54
   Erin Vogt, Here’s NJ’s Plan for Releasing Up to 1,000 Inmates as COVID-19 Spreads (March
23, 2020), https://cutt.ly/QtRS53w.
55
   See Amon Decl. ¶ 43.
56
   Id. at ¶¶ 10-15.
57
   Id at ¶ 45 (“Reducing the overall number of individuals in detention facilities will facilitate
social distancing for remaining detainees[.]”). Further, in the prison context, the American Bar
Association (ABA) urges that, “Governmental authorities in all branches in a jurisdiction should

                                                 12
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 13 13 of 32
                                                                  of 32



       C. The Current Conditions of Confinement at ACJ Exacerbate the Extreme and
       Imminent Danger Faced by Class Members of Contracting and Possibly Dying from
       COVID-19

       30.     Even in the best of times, ACJ, like many urban detention facilities, is beset with

health problems and staffing challenges. Ominously, however, officials there have exacerbated

and increased the risks to the health and life of class members during the current pandemic by

maintaining unconstitutional conditions of confinement that will increase the risk of class members

contracting COVID-19.

       31.     More than 600 detainees have been released from the Allegheny County Jail over

the past month in recognition that coronavirus and COVID-19 pose significant risks in a jail. But

Defendants-Respondents have not taken advantage of that release to implement social distancing

recommendations to keep detainees at least six feet apart. Remarkably, they have done just the

opposite. Failing to heed the unanimous recommendations of public health experts, Defendants-

Respondents have actually consolidated the remaining incarcerated population by moving them

closer together.58

       32.     Defendants-Respondents are placing two detainees to a cell, even though empty

cells remain on the open floors.

       33.     Defendants-Respondents have shuttered two entire floors of the jail instead of using

the cells on those floor to single cell prisoners and keep them a safe distance apart.59




take necessary steps to avoid crowding that… adversely affects the … protection of prisoners from
harm, including the spread of disease.” ABA Standard on Treatment of Prisoners 23-3.1(b).
58
   Bob Mayo, First on 4: 1500 Allegheny County Jail Inmates not being spread out, despite release
of 700 (Apr 2, 2020), https://www.wtae.com/article/first-on-4-1500-allegheny-county-jail-
inmates-not-being-spread-out-despite-release-of-700/32018165# (quoting email from Defendant
Harper noting that first floor had been closed “late last week”).
59
   The seventh floor housing pods have not been in use since prior to the emergence of the COVID-
19 threat.
                                                 13
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 14 14 of 32
                                                                  of 32



       34.     On information and belief, Defendants-Respondents have reduced staffing levels at

ACJ as a result of the population decrease.

       35.     The actions of Defendants-Respondents are undermining one of the primary

purposes of the county courts’ release efforts, namely, to open up space inside the jail to enable

safe social distancing.

       36.     On information and belief, at this time, the majority of occupied cells at ACJ

currently house two people, even though empty cells remain available, both on currently open pods

as well as on the pods ACJ recently closed.60

       37.     The cells at ACJ are not big enough to allow cellmates to stay six feet apart. The

beds are bunk-style, and the remainder of the cell contains a desk, toilet, and a sink.61

       38.     Meals are distributed on the pod and eaten at tables in the dayroom. Up to 100

people may be on the pod during meals. Even on those pods where only half of the population is

released for meals at one time, there are typically 40-50 people out together. The tables on the pod

are small, approximately 4 square feet, which means people are forced to eat more closely together

than recommended.62

       39.     Likewise, up to 100 people recreate together, many in close contact. Group

recreation is continuing. Some pods very recently began to split recreation, but even that measure

leaves 40-50 people in close contact and not able to the maintain six-foot distance between them.63




60
   See Exhibit C, Declaration of Alexus Diggs, at ¶¶ 4, 15; Exhibit D, Declaration of Heather
Connolly at ¶¶ 5, 14, 17; Exhibit E, Declaration of Larnell Jones, at ¶ 9; Exhibit F, Declaration of
Michael Graham, at ¶¶ 16-17; Exhibit G, Declaration of Terry Suggs at ¶¶ 8, 10.
61
   Connolly Decl. ¶ 6; Suggs Decl. ¶ 9.
62
   Suggs Decl. ¶¶ 11, 13; Jones Decl. ¶¶ 11, 13; Graham Decl. ¶¶ 14-15; Amon Decl. ¶26.
63
   Suggs Decl. ¶¶ 11-12; Jones Decl. ¶¶ 11-12; Graham Decl. ¶ 15.

                                                 14
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 15 15 of 32
                                                                   of 32



        40.    People are also crowded together at the communal phones, standing elbow-to-

elbow with others when making calls. As visitation has been suspended, these phone calls are the

only means remaining for individuals to communicate quickly with their worried families. Phones

are not being disinfected or in any way sanitized between the calls.64

        41.    Showers are shared by people housed on the unit, and they are not disinfected

between uses, increasing the chances of transmission.65

        42.    There is currently no COVID-19 testing performed on ACJ employees.66 This

presents a daily risk of introduction of coronavirus into ACJ. Upon information and belief, ACJ is

taking staff members’ temperature upon their entrance to the jail, but the possibility of

asymptomatic transmission means that monitoring fever of staff or detainees is inadequate to

identify all who may be infected and thereby reduce the risk of transmission.67 This is also true

because not all individuals infected with COVID-19 present with fever in early stages of

infection.68

        43.    The lack of proven cases of COVID-19 where there is little to no testing is

functionally meaningless to determine if there is a risk for COVID-19 transmission both in the jail

and in the community. In other jurisdictions where testing has been made available to correctional




64
   Suggs Decl. ¶ 16; Jones Decl. ¶ 16-18; Graham Decl. ¶ 15.
65
   Connolly, Decl. ¶ 20; Suggs Decl. ¶ 17; Jones Decl. ¶ 1; Graham Decl. ¶ 17; Diggs Decl. ¶ 18.
66
   Exhibit H, Allegheny County Jail, Continuing of Operations Plan: COVID-19 (Updated), March
30, 2020, at 3-4 (describing employee screening involving temperature taking and questions, then
noting that for employees who cannot work with a fever, “Testing can also be arranged through
the Allegheny County Health Department.”)
67
   Amon Decl. ¶ 29.
68
   Id. (“The possibility of asymptomatic transmission means that monitoring fever of staff or
detainees is inadequate for identifying all who may be infected and preventing transmission.”).

                                                15
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 16 16 of 32
                                                                  of 32



officers who enter and leave facilities regularly, the rates of infection are high.69 These officers

are further vectors of the virus: like detainees, they may be asymptomatic while still contagious.

       44.     At least one corrections officer has tested positive for COVID-19 and several others

have been isolated as a result.70 On information and belief, ACJ has made absolutely no effort to

identify, notify, or isolate incarcerated detainees who may also have come in contact with any of

those corrections officers.

       45.     On information and belief, corrections officers who are exhibiting respiratory

symptoms and fever are still interacting with and escorting incarcerated people in the jail.

       46.     ACJ’s existing intake and isolation procedures are grossly inadequate to prevent

COVID-19 in the facility.71 For example, a 57-year-old man who was recently admitted to the jail

spent only four days in intake before placement in a general housing pod with a medically

vulnerable cellmate.72

       47.     ACJ staff also have not provided basic but critical information or education to the

incarcerated population about COVID-19.73 Indeed, no staff even informed the incarcerated

population about COVID-19 until March 31st or April 1st.74 These belated communications did

not include any medical information for the population about COVID-19, its symptoms, the reason

for social distancing (or even what the term means), the need to increase personal hygiene, the fact




69
   Amon Decl. ¶¶ 31-33.
70
   Paula Reed Ward, Jail employee tests positive for COVID-19, Pittsburgh Post-Gazette (March
28, 2020 9:06 a.m.) https://www.post-gazette.com/news/crime-courts/2020/03/28/Jail-employee-
tests-positive-for-COVID-19/stories/202003280036.
71
   See Exhibit H at 4-5; Amon Decl. ¶¶ 29-30.
72
   Suggs Decl. ¶ 8.
73
   Diggs Decl. ¶7; Connoly Decl. ¶ 16; Jones Decl. ¶¶ 14-15; Graham Decl. ¶8; Suggs Decl. ¶¶ 14-
15.
74
   Diggs Decl. ¶¶ 7-13.

                                                16
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 17 17 of 32
                                                                   of 32



that people can be asymptomatic carriers, or the importance of reporting symptoms consistent with

COVID-19 as soon as they are experienced.75

        48.     In fact, Plaintiffs Diggs and Connolly had not heard the term “social distancing”

before speaking with counsel on Saturday, March 28.76

        49.     As of April 1, reports emerged that some staff finally began to order incarcerated

people to maintain a six-foot distance from each other or staff.77

        50.     On April 1, Defendant Harper came onto pod 4F and personally ordered everybody

to stand six-feet apart or else they would all be locked down.78 He was questioned about double-

celling and group recreation and meals but only responded by saying he will not discuss

“technicalities.”79

        51.     Neither the detainees nor staff are required to wear masks. Upon information and

belief, not all detainees have been provided with masks, and those detainees who have been issued

masks have not been instructed on their effective and adequate use.80 Defendants-Respondents did

not provide staff or incarcerated people with any personal protective equipment (PPE), including

masks, until Saturday, April 4.81 Staff passed out these masks with bare hands and did not provide

people with instructions on how to put them on and remove them, or use them effectively.82

Detainees are not required to wear masks, and neither are staff.83




75
   Id.
76
   Id. at ¶ 7; Connolly Decl. ¶ 16.
77
   See e.g., Diggs Decl. ¶¶ 9-13.
78
   Id.
79
   Id.
80
   Id.
81
   Connolly Decl. ¶ 18; Graham Decl. ¶ 18.
82
   Connolly Decl. ¶ 18; Graham Decl. ¶ 18.
83
   Id.

                                                17
         Case 2:20-cv-00496-CB-CRE
           Case                    Document
                 2:05-mc-02025 Document 500 1   Filed
                                            Filed     04/08/20
                                                   04/08/20    Page
                                                             Page 18 18 of 32
                                                                     of 32



         52.   On information and belief, staff have previously been specifically instructed NOT

to wear masks within the facility, to avoid causing concern in the incarcerated population. At least

one corrections officers was recently disciplined by Defendant Harper for refusal to conduct

searches of cells without a mask.

         53.   Defendants-Respondents permits detainees access to only one bar of soap and one

roll of toilet paper per week.84 This rationing has been inadequate to meet peoples’ needs.85 For

example, Plaintiff Graham has been without a bar of soap since April 1st, and another detainee

reported that a fight broke out in his housing pod over limited toilet paper after somebody had run

out.86

         54.   Further, Defendants-Respondents have not consistently or effectively increased

sanitation measures at ACJ since the onset of COVID-19, with people reporting that cleaning of

common areas depends on the staff on duty, as not all staff carry out enhanced cleaning measures.87

         55.   Incarcerated people are denied access to cleaning supplies for their own cells.88

Cleaning is supposed to happen weekly, but this does not regularly occur.89

         56.   ACJ medical services are woefully inadequate to address a significant COVID-19

outbreak at the jail. As of February 26, 2020, the jail had 48 health care vacancies out of an

expected health care staff of approximately 136 full and part-time positions.90 That means around




84
   Diggs. Decl. ¶ 14 (noting that staff recently confiscated second rolls of toilet paper); Graham
Decl. ¶ 16; Suggs Decl. ¶ 20.
85
   Diggs. Decl. ¶ 14 (ran out of toilet paper); Graham Decl. ¶16 (ran out of soap); Suggs Decl. ¶
22 (“People have run out of toilet paper in the middle of the week and have taken to using request
forms to wipe themselves.”).
86
   Graham Decl. ¶ 16; Suggs Decl. ¶¶ 20-22.
87
   Connolly Decl.¶ 21; Diggs Decl. ¶ 19; Graham Decl. ¶ 19.
88
   Diggs Decl. ¶ 17; Connolly Decl. ¶ 19; Jones ¶ 20; Graham Decl. ¶19; Suggs Decl. ¶ 18.
89
   Suggs Decl. ¶18.
90
   Exhibit I, ACJ Employees List & ACJ Health Vacancies.
                                                18
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 19 19 of 32
                                                                  of 32



one-third of all health care positions at the jail are vacant, though the situation may be even worse

due to the substantial number of leadership and full-time positions that are vacant. These vacancies

include the Health Services Administrator, the Director of Nursing, 6 full time Licensed Practical

Nurses (LPN); 2 part-time LPNs; 4 full-time Medical Assistants; 3 part-time Medical Assistants;

6 full-time Registered Nurses; 8 part-time Registered Nurses; 2 full-time Assistant Directors of

Nursing; 2 full-time Administrative Assistants.91 This shortage of medical staff results in often

delayed medical care at the jail.92

       57.     Even prior to the pandemic, delayed and denied medical care was a chronic problem

at ACJ. These systemic failings are only worsened by the extensive care required by COVID-19.

       58.     Defendants-Respondents fail to adequately treat and quarantine individuals

presenting with COVID-19 symptoms.93 Individuals report remaining in their cells, with cellmates,

receiving infrequent visits and temperature checks from healthcare staff.94

       59.     For example, Plaintiff Connolly began feeling ill in mid-March and felt slightly

feverish for 7-10 days.95




91
   Id.
92
    Health care staffing assessment based on data obtained from the Jail Oversight Board on
vacancies and current employees and attached as Ex. H.
93
   Ex. H at 11 (“Individuals will remain locked in their cells and separated from the general
population…. If an individual is diagnosed with COVID-19, medication pass will be conducted at
their cell door.” and noting that inmate will be provided with a mask only when they are sick
enough to require transport to a hospital.); see Amon Decl. ¶35 (“In cases where there are
confirmed or suspected cases of COVID-19, the CDC recommends medical isolation, defined by
the CDC confining the case “ideally to a single cell with solid walls and a solid door that closes”
to prevent contact with others and to reduce the risk of transmission. Individuals in isolation should
also be provided their own bathroom space.”); ¶¶ 37-38 (noting that incarcerated people should
wear face masks “at all times” when in close contact of suspected cases).
94
   See Connolly Decl. ¶¶ 4-9.
95
   Id. at ¶ 4.

                                                 19
          Case 2:20-cv-00496-CB-CRE
            Case                    Document
                  2:05-mc-02025 Document 500 1   Filed
                                             Filed     04/08/20
                                                    04/08/20    Page
                                                              Page 20 20 of 32
                                                                      of 32



          60.   Nonetheless, she only had her temperature taken once during this time, on March

22, when she was found to have a slightly elevated fever. She was subsequently locked in her cell,

with her cellmate, for three days.96

          61.   While locked in her cell she never again had her temperature taken, although she

continued to feel feverish.97

          62.   During this time Ms. Connolly felt other adverse health symptoms, including

shortness of breath, nausea resulting in vomiting, and loss of appetite.98

          63.   Ms. Connolly was never taken to the infirmary, or otherwise provided any medical

care.99

          64.   Ms. Connolly also reported that her cellmate had a high fever and was suffering

extreme shortness of breath. Her cellmate was eventually taken to the infirmary.100

          65.   No further precautions were taken for those confined on her pod or who otherwise

had interaction with either Ms. Connolly or her cellmate.101

          66.   Another person was moved into Ms. Connolly’s cell shortly after her cellmate was

taken to the infirmary. Her new cellmate has a colostomy bag and serious medical conditions.102




96
   Id. at ¶ 5.
97
   Id. at ¶ 7.
98
    Id. at ¶ 8. According to a study published in The American Journal of Gastroenterology,
digestive symptoms, including vomiting and loss of appetite appeared in slightly more than 50%
of a cohort of 204 patients diagnosed with Covid-19. See “Covid-19: ‘digestive symptoms are
common’, Maria Cohut, March 20, 2020, https://www.medicalnewstoday.com/articles/covid-19-
digestive-symptoms-are-common.
99
   Connolly Decl. ¶ 9.
100
    Id. at ¶ 11.
101
    Id. at ¶ 13.
102
    Id. at ¶ 14.

                                                 20
         Case 2:20-cv-00496-CB-CRE
           Case                    Document
                 2:05-mc-02025 Document 500 1   Filed
                                            Filed     04/08/20
                                                   04/08/20    Page
                                                             Page 21 21 of 32
                                                                     of 32



         67.   The cell was not cleaned or disinfected prior to her new cellmate’s arrival.103

         68.   Despite displaying these symptoms, Ms. Connolly was never tested for COVID-

19.104

         69.   Similarly, putative class member Terry Suggs, a 35-year-old man held as a pretrial

detainee at ACJ on nonviolent charges, had a fever last week and was not seen by medical staff

for over 5 days. When he was finally seen, medical staff said the fever was caused by his high

blood pressure.105

         70.   Mr. Suggs has been diagnosed with asthma, diabetes and hypertension, conditions

that have substantially limited his respiratory, digestive and circulatory systems, placing him at

high risk of severe illness or death if he contracts COVID-19.106

         71.   Medical staff did not provide any follow up care to Mr. Suggs and did not take his

temperature again.107

         72.   Mr. Suggs was not placed in isolation and no precautions were taken for those who

were confined on the same pod or who otherwise had interaction with Mr. Suggs.108

         73.   Given the near insurmountable burden that COVID-19 has placed on healthcare

systems across the world, there is a near-certain risk that ACJ’s under-resourced healthcare staff

will be overwhelmed by COVID-19.




103
    Id.
104
    Id. at ¶ 15.
105
    Suggs Decl. ¶ 24.
106
    Amon Decl. ¶ 14.
107
    Id.
108
    Id.

                                                21
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 22 22 of 32
                                                                  of 32



       74.     Defendants-Respondents have failed to respond to and manage the continued risk

of harm posed by the COVID-19 outbreak by following public health guidelines from the Centers

for Disease Control and Prevention (“CDC”).109          The guidelines require: (a) providing all

incarcerated persons a six-foot radius (113 ft2) or more of distance from any other persons,

including during meals, transportation, court sessions, recreation, counts, and all other activities;

(b) instituting a safety plan to prevent a COVID-19 outbreak in the ACJ in accordance with CDC

guidelines; (c) making sanitation solutions readily available, without charge, for the purposes of

cleaning cell, dormitory, laundry, and eating areas, including sufficient antibacterial soap, and

lifting any ban on alcohol-based hygiene supplies (e.g. hand sanitizer, cleaning wipes); (d)

providing adequate and appropriate COVID-19 testing for incarcerated persons, jail staff, and

visitors; (e) waiving all medical co-pays for those experiencing COVID-19 like symptoms; and (f)

providing sufficient personal protective equipment, particularly masks, and to all staff and

incarcerated people.110

                          IV.     CLASS ACTION ALLEGATIONS
       75.     Plaintiffs Graham, Diggs, and Connolly bring this action pursuant to Rule 23 of the

Federal Rules of Civil Procedures on behalf of themselves and a class of similarly situated

individuals.

       76.     Plaintiffs Graham, Diggs, and Connolly seek to represent a class of all current and

future detainees held in custody at ACJ (“Class”), including two subclasses: (1) persons who, by




109
    Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease      2019      (COVID-19)       in    Correctional     and     Detention    Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.
110
    Amon Decl. ¶¶ 24-25, n. 29.
                                                 22
         Case 2:20-cv-00496-CB-CRE
           Case                    Document
                 2:05-mc-02025 Document 500 1   Filed
                                            Filed     04/08/20
                                                   04/08/20    Page
                                                             Page 23 23 of 32
                                                                     of 32



reason of age or medical condition, are particularly vulnerable to injury or death if they were to

contract COVID-19 (“Medically-Vulnerable Subclass”), and (2) persons who, by reason of their

disability, are particularly vulnerable to injury or death if they were to contract COVID-19

(“Disability Subclass).

         77.    The “Medically Vulnerable” subclass is defined as all current and future persons

held at ACJ who are 55 and older,111 as well as all current and future persons held at ACJ of any

age who have been diagnosed with: (a) lung disease, including asthma, chronic obstructive

pulmonary disease (e.g. bronchitis or emphysema), or other chronic conditions associated with

impaired lung function; (b) heart disease, such as congenital heart disease, congestive heart failure

and coronary artery disease; (c) chronic liver or kidney disease (including hepatitis and dialysis

patients); (d) diabetes or other endocrine disorders; (e) epilepsy; (f) hypertension; (g) compromised

immune systems (such as from cancer, HIV, receipt of an organ or bone marrow transplant, as a

side effect of medication, or other autoimmune disease); (h) blood disorders (including sickle cell

disease); (i) inherited metabolic disorders; (j) history of stroke; (k) a developmental disability;

and/or (l) a current or recent (last two weeks) pregnancy. All plaintiffs represent the Medically

Vulnerable Subclass.

         78.    The “Disability” subclass is defined as all current and future persons held at ACJ

who have a physical impairment that substantially limits one or more of their major life activities

and who are at increased risk of COVID-19 illness, injury, or death due to their disability or any

medical treatment necessary to treat their disability, including but not limited to those who have

been diagnosed with: (a) lung disease, including asthma, chronic obstructive pulmonary disease




111
      Amon Decl. ¶ 9.
                                                 23
       Case 2:20-cv-00496-CB-CRE
         Case                    Document
               2:05-mc-02025 Document 500 1   Filed
                                          Filed     04/08/20
                                                 04/08/20    Page
                                                           Page 24 24 of 32
                                                                   of 32



(e.g. bronchitis or emphysema), or other chronic conditions associated with impaired lung

function; (b) heart disease, such as congenital heart disease, congestive heart failure and coronary

artery disease; (c) chronic liver or kidney disease (including hepatitis and dialysis patients); (d)

diabetes or other endocrine disorders; (e) epilepsy; (f) hypertension; (g) compromised immune

systems (such as from cancer, HIV, receipt of an organ or bone marrow transplant, as a side effect

of medication, or other autoimmune disease); (h) blood disorders and/or (i) developmental

disability.112 All plaintiffs represent the Disability Subclass.

        79.     This action has been brought and may properly be maintained as a class action

under Federal law.       It satisfies the numerosity, commonality, typicality, and adequacy

requirements for maintaining a class action under Fed. R. Civ. P. 23(a).

        80.     Joinder is impracticable because (1) the classes are numerous; (2) the classes

include unidentifiable future members; and (3) the class members are incarcerated, rendering their

ability to institute individual lawsuits limited, particularly in light of the cessation of legal

visitation and court closures in Allegheny County.

        81.     On information and belief, there are at least 1700 people in the proposed Pretrial

Class. The information as to the exact size of the class and sub-class and the identity of the

individuals therein are in the exclusive control of the Defendants.

        82.     Common questions of law and fact exist as to all members of the proposed classes:

All have the right to receive adequate COVID-19 prevention, testing, and treatment.




112
   The disability subclass is separate and apart from the medically vulnerable class as age, and
some conditions within the medically vulnerable class, such as pregnancy, are not factors that place
a person under the ambit of the ADA’s protections.
                                                  24
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 25 25 of 32
                                                                  of 32



       83.     Plaintiffs’ claims are typical of the members of the class because Plaintiffs and all

class members are injured by the same wrongful acts, omissions, polices, and practices of

Defendants-Respondents as described in this Complaint. Plaintiffs’ claims arise from the same

practices and courses of conduct that give rise to the claims of the class members, and are based

on the same legal theories.

       84.     Plaintiffs Graham, Diggs, and Connolly have the requisite personal interest in the

outcome of this action and will fairly and adequately protect the interests of the class. They have

no interests adverse to the interests of the proposed class. They retained pro bono counsel with

experience and success in the prosecution of civil rights litigation. Counsel for Plaintiffs know of

no conflicts among proposed class members or between counsel and proposed class members.

       85.     Defendants have acted on grounds generally applicable to all proposed class

members, and this action seeks declaratory and injunctive relief. Plaintiffs Graham, Diggs, and

Connolly therefore seek class certification under Rule 23(b)(2).

       86.     In the alternative, the requirements of Rule 23(b)(1) are satisfied, because

prosecuting separate actions would create a risk of inconsistent or varying adjudications with

respect to individual class members that would establish incompatible standards of contact for the

party opposing the proposed classes.

                              V.        CLAIMS FOR RELIEF
                                   FIRST CLAIM FOR RELIEF

Unconstitutional Conditions of Confinement in Violation of the Fourteenth Amendment to
                                  the U.S. Constitution
                            42 U.S.C. § 1983/28 U.S.C. § 2241
               Class & Medically Vulnerable Subclass versus All Defendants
       87.     Under the Fourteenth Amendment, corrections officials are required to provide for

the reasonable health and safety of persons in pretrial custody. Youngberg v. Romeo, 457 U.S. 307,


                                                25
         Case 2:20-cv-00496-CB-CRE
           Case                    Document
                 2:05-mc-02025 Document 500 1   Filed
                                            Filed     04/08/20
                                                   04/08/20    Page
                                                             Page 26 26 of 32
                                                                     of 32



315–16, 324 (1982)). Correctional officials thus have an affirmative obligation to protect persons

in their custody from infectious disease. Officials violate incarcerated individuals’ rights when

they are deliberately indifferent to conditions of confinement that are likely to cause them serious

illness and that pose an unreasonable risk of serious damage to their future health. Helling v.

McKinney, 509 U.S. 25, 33-34 (1993)

         88.   Defendants-Respondents’ actions in confronting the COVID-19 threat have been

worse than deliberately indifferent. Defendants-Respondents have misused the opportunity

provided by Allegheny County courts in reducing its population by 600 people. Rather than take

advantage of the additional space to operationalize the recommended social distancing,

Defendants-Respondents have consolidated incarcerated persons, thereby intentionally increasing

risk of likely contagion and the severe resulting health consequences.

         89.   Moreover, ACJ, as currently operated, is unable to comply with public health

guidelines to prevent an outbreak of COVID-19, and Defendants-Respondents have not and cannot

provide for the safety of the Class. Defendants-Respondents have not taken appropriate steps to

test for, treat, or prevent COVID-19 outbreaks, and Defendants-Respondents are unable to protect

the sub-class of medically vulnerable inmates from serious harm caused by COVID-19, in

violation of their constitutional obligation to provide humane conditions of confinement for the

Class.

         90.   Accordingly, Defendants have violated the rights of the Class under the Fourteenth

Amendment.




                                                26
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 27 27 of 32
                                                                  of 32



                               SECOND CLAIM FOR RELIEF

    Unconstitutional Punishment in Violation of the Fourteenth Amendment to the U.S.
                                      Constitution
                            42 U.S.C. § 1983/28 U.S.C. § 2241
                Class & Medically Vulnerable Subclass versus All Defendants

       91.     Under the Fourteenth Amendment, persons in pretrial custody have greater due

process protections than those convicted and therefore cannot be punished as part of their

detention. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). A Defendant has punished Plaintiffs

when the conduct is either not rationally related to a legitimate, non-punitive governmental

purpose or excessive in relation to that purpose.

       92.     Even assuming that Defendants-Respondents’ spacing and provision of medical

services inside ACJ normally serves the legitimate, non-punitive purpose of health and safety of

detained persons, ACJ, as currently operated, has been deliberately indifferent to and is unable to

comply with public health guidelines to prevent an outbreak of COVID-19. Therefore, continuing

to detain Class members under conditions of confinement that are inconsistent with COVID-19-

specific guidance from public health experts is not rationally related to, and excessive in relation

to, that purpose.

       93.     Accordingly, Defendants have violated the rights of the Class under the Fourteenth

Amendment.

                                    THIRD CLAIM FOR RELIEF

                           Violation of the Americans with Disabilities Act
                                       42 U.S.C. §§ 12101 et seq
                         Disability Subclass versus Defendant Allegheny County

       94.     Title II of the ADA requires public entities, like ACJ, to reasonably accommodate

people with disabilities in all programs and services for which people with disabilities are

otherwise qualified.

                                                27
          Case 2:20-cv-00496-CB-CRE
            Case                    Document
                  2:05-mc-02025 Document 500 1   Filed
                                             Filed     04/08/20
                                                    04/08/20    Page
                                                              Page 28 28 of 32
                                                                      of 32



          95.    Plaintiffs, and other members of the Class, are qualified individuals with a disability

under the meaning of the ADA.

          96.    Access to medical treatment and safe conditions of confinement are programs or

services that ACJ must provide to incarcerated people for purposes of the ADA.

          97.    Defendants intentionally discriminate against people with disabilities by

intentionally denying them reasonable accommodations recommended by the CDC and necessary

to protect themselves from COVID-19.

          98.    If the population is reduced to allow for adequate social distancing, reasonable

accommodations recommended by the CDC and necessary to protect people with disabilities

include, but are not limited to: single celling, provision of cleaning supplies, access to soap to

facilitate handwashing, and staggered dining and recreation times in numbers that permit social

distancing.

          99.    Failing to provide these reasonable accommodations is illegal discrimination under

the ADA entitling Plaintiffs and members of the Disability Subclass to injunctive and declaratory

relief.



                               VI.        REQUEST FOR RELIEF
          100.   Plaintiffs/Petitioners Graham, Diggs, and Connolly and Class Members

respectfully request that the Court order the following:

    1. Certification of this Petition as a Class Action.

    2. A preliminary injunction, permanent injunction, and/or writs of habeas corpus requiring

          Defendants-Respondents to immediately release all Medically Vulnerable Subclass

          Members, absent proof of recorded judicial findings that the individual poses a risk of flight


                                                   28
  Case 2:20-cv-00496-CB-CRE
    Case                    Document
          2:05-mc-02025 Document 500 1   Filed
                                     Filed     04/08/20
                                            04/08/20    Page
                                                      Page 29 29 of 32
                                                              of 32



   or danger to others that no other conditions can mitigate, and ordering that Defendants-

   Respondents provide these individuals with educational resources on COVID-19,

   including instructions that they should self-isolate for the CDC-recommended period of

   time (currently 14 days) following release.

3. A preliminary injunction directing any further action required to release Class Members

   outside the Medically Vulnerable Subclass to ensure that all remaining persons are

   incarcerated in Allegheny County Jail under conditions consistent with CDC guidance to

   prevent the spread of COVID-19, including requiring that all persons be able to maintain

   six feet or more of space between them.

4. A preliminary injunction enjoining Defendants-Respondents from confining more than one

   person in a cell until such time as the danger of contagion from COVID-19 recedes

   sufficiently to lift social distancing requirements.

5. A preliminary injunction directing Defendant-Respondents to submit a plan to the Court

   within five days, to be overseen by a qualified public health expert pursuant to Fed. R.

   Evid. 706, which outlines:

       a. Specific mitigation efforts, in line with CDC guidelines, to significantly reduce the

          risk of contraction of COVID-19 by all Class Members not immediately released;

       b. A housing and/or public support plan for any released Class or Subclass Members

          whose testing confirms they have been exposed to or infected with COVID-19 and

          who do not readily have a place to self-isolate for the CDC-recommended period

          of time (currently 14 days); and




                                             29
      Case 2:20-cv-00496-CB-CRE
        Case                    Document
              2:05-mc-02025 Document 500 1   Filed
                                         Filed     04/08/20
                                                04/08/20    Page
                                                          Page 30 30 of 32
                                                                  of 32



          c. An evaluation of whether the release of the Subclass Members permits social

              distancing and whether other categories of prisoners must be released to provide

              for compliance with CDC guidelines.

   6. If immediate release is not granted on the basis of this Petition alone, then expedited review

       of the Petition, including an evidentiary hearing and/or oral argument, via telephonic or

       videoconference if necessary.

   7. A declaration that Defendants-Respondents policies violate the Fourteenth Amendment

       rights to reasonable safety and to be free from punishment prior to conviction with respect

       to the Class and/or Medically Vulnerable Subclass.

   8. A declaration that Defendants-Respondents’ policies violate the Americans with

       Disabilities Act with respect to the Disability Subclass.

   9. An award of Petitioners/Plaintiffs’ attorney fees and costs under 42 U.S.C. § 1988, 42

       U.S.C. § 12205, and other applicable law.

   10. Any further relief this Court deems just and appropriate.

Dated: April 7, 2020



                                             Respectfully submitted,

                                             /s/ Alexandra Morgan-Kurtz
                                             Alexandra Morgan-Kurtz, Esq.
                                             PA ID No. 312631
                                             Pennsylvania Institutional Law Project
                                             100 Fifth Ave, Ste. 900
                                             Pittsburgh, Pa 15222
                                             T: (412) 434-6175
                                             amorgan-kurtz@pailp.org




                                                30
Case 2:20-cv-00496-CB-CRE
  Case                    Document
        2:05-mc-02025 Document 500 1   Filed
                                   Filed     04/08/20
                                          04/08/20    Page
                                                    Page 31 31 of 32
                                                            of 32



                               /s/ Bret Grote
                               Bret D. Grote, Esq.
                               PA ID No. 317273
                               /s/ Quinn Cozzens
                               Quinn Cozzens, Esq.
                               PA ID No. 323353
                               /s/ Jaclyn Kurin*
                               Jaclyn Kurin, Esq.
                               D.C. Bar ID No. 1600719
                               /s/ Jules Lobel,*
                               Jules Lobel, Esq.
                               Of Counsel
                               N.Y. Bar No. 1262732
                               /s/ Swain Uber
                               Swain Uber, Esq.
                               Of Counsel
                               PA I.D. No. 323477
                               Abolitionist Law Center
                               P.O. Box 8654
                               Pittsburgh, PA 15221
                               T: (412) 654-9070
                               bretgrote@abolitionistlawcenter.org
                               qcozzens@alcenter.org
                               jkurin@alcenter.org
                               jll4@pitt.edu
                               swain.uber@gmail.com

                               *pro hac vice admission pending

                               /s/ Sara J. Rose
                               Sara J. Rose, Esq.
                               PA ID No.: 204936
                               /s/ Witold J. Walczak
                               Witold J. Walczak, Esq.
                               PA ID No.: 62976
                               American Civil Liberties Union of Pennsylvania
                               PO Box 23058
                               Pittsburgh, PA 15222
                               T: (412) 681-7864 (tel.)
                               F: (412) 681-8707
                               srose@aclupa.org
                               vwalczak@aclupa.org

                               David C. Fathi*
                               dfathi@aclu.org



                                 31
Case 2:20-cv-00496-CB-CRE
  Case                    Document
        2:05-mc-02025 Document 500 1   Filed
                                   Filed     04/08/20
                                          04/08/20    Page
                                                    Page 32 32 of 32
                                                            of 32



                               AMERICAN CIVIL LIBERTIES UNION
                               FOUNDATION,
                               NATIONAL PRISON PROJECT
                               915 15th Street N.W. 7th Floor
                               Washington, DC 20005
                               (202) 548-6603

                               *Not admitted in DC; practice limited to federal
                               courts

                               Sozi Pedro Tulante, Esq.
                               PA ID No. 202579
                               Will W. Sachse, Esq.
                               PA ID No.: 84097
                               Cory A. Ward, Esq.
                               PA ID No. 320502
                               Ryan M. Moore, Esq.
                               PA ID No. 314821
                               Rachel Rosenberg, Esq.
                               PA ID No. 322960
                               Dechert LLP
                               Cira Centre
                               2929 Arch Street
                               Philadelphia, PA 19104-2808
                               T: (215) 994-2496
                               F: (215) 665-2496
                               Sozi.tulante@dechert.com
                               will.sachse@dechert.com
                               cory.ward@dechert.com
                               *pro hac vice pending

                               Attorneys for Petitioners/Plaintiffs




                                 32
